Title: Report of a Committee on By-Laws for St. John’s Lodge, [5 June 1732]
From: 
To: 


Gentlemen of the Lodge
[June 5, 1732]
The Committee you have been pleased to appoint to consider of the present State of the Lodge, and of the properest Methods to improve it, in obedience to your commands have met, and, after much and mature Deliberation, have come to the following Resolutions:
1. That since the excellent Science of Geometry and Architecture is so much recommended in our ancient Constitutions, Masonry being first instituted with this Design, among others, to distinguish the true and skilful Architect from unskilful Pretenders; total Ignorance of this Art is very unbecoming a Man who bears the worthy Name and Character of Mason; We therefore conclude, that it is the Duty of every Member to make himself, in some Measure, acquainted therewith, as he would honor the Society he belongs to, and conform to the Constitutions.
2. That every Member may have an Opportunity of so doing, the present Cash be laid out in the best Books of Architecture, suitable Mathematical Instruments, &c.
3. That since the present whole Stock is not too large for that purpose, every Member indebted to the Lodge pay what is from him respectively due on Monday night, the nineteenth Instant, that so the whole being ready by the 24th of June, may be sent away by the first Opportunity. And that every one not paying that Night, be suspended till he do pay: For without Care be taken that Rules are punctually observed, no Society can be long upheld in good Order and Regularity.
4. That since Love and Good Will are the best Cement of any Society, we endeavour to encrease it among ourselves by a kind and friendly conversation, so as to make us of ourselves desire to meet, but that all Compulsion, by fining any Person for not Meeting, be utterly taken away and abolished, Except only Persons in Office, and others when a Meeting is call’d upon Extraordinary Occasions.
5. That the use of the Balls be established in its full Force and Vigour; and that no new Member be admitted against the will of any present Member; because certainly more Regard ought to be had in this way to a Brother who is already a Mason, than to any Person who is not one, and we should never in such cases disoblige a Brother, to oblige a Stranger.
6. That any Member of this Lodge having a complaint against any other Member, shall first apply himself to the Wardens, who shall bring the Cause before the Lodge, where it shall be consider’d and made up, if possible, before the Complainant be allow’d to make that Complaint publick to the World: the Offender against this Rule to be expell’d.

June 5, 1732
The Members whose Names are underwritten, being a Majority, agree unanimously to the within Proposals of the Committee (except the fourth, which is cross’d out) and accordingly have hereunto set their hands.


Will. Pringle
John Emerson


Thomas Boude
Lawce Reynolds


B. Franklin
John Hobart


Xtopher Thompson
Henry Pratt


Thos. Hartt
Sam’l Nicholas


David Parry




